Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1, 45
“defining a trajectory to a target location in the brain of a subject and for guiding an elongated tool along the trajectory
(a) a base configured for attachment to the skull of the subject;
(b) an array guide comprising a series of lumens;
(c) an imaging unit configured for engagement with the array guide and configured to hold and direct imaging fluid along passages which are co-axial with the lumens of the array guide and configured to define a series of trajectories; 
and
(d) an elongated handle configured for engagement with either the array guide or the imaging unit”
Claim 38.
“a) providing a trajectory array guide system, the trajectory array guide system comprising a base, an array guide, an imaging unit, and a handle;
(b) performing a craniotomy at an entry location;
(c) connecting the base of the trajectory array guide system to the entry location;
(d) engaging the array guide with the base to form a pivoting mechanism;
(e) engaging the imaging unit with the array guide and aligning the array guide to target the location;
(f) imaging a series of trajectories towards the target location with magnetic resonance imaging (MRI);
(g) locking the trajectory array guide system and selecting a trajectory from the series of trajectories;
(h) removing the imaging unit and delivering the elongated tool to target location using the selected trajectory; and
(i) removing the trajectory array guide system from the skull of the subject”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793